Citation Nr: 0515125	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for loss of teeth due to 
fracture of the left mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
At present, following remands to the RO in March 1998 and 
November 2003, the appellant's case is once again before the 
Board for appellate consideration.  


FINDING OF FACT

The veteran's loss of teeth is related to the service-
connected residuals of simple fracture to the left body of 
the mandible. 


CONCLUSION OF LAW

Loss of teeth is proximately due to the service-connected 
residuals of simple fracture to the left body of the 
mandible.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In light of the 
decision herein, to the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
that error to be harmless.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet.App. April 14, 2005).

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

In this case, the Board finds that the evidence is in 
relative equipoise as to whether the veteran's loss of teeth 
is related to the service-connected residuals of simple 
fracture to the left body of the mandible.  In this respect, 
during the Board hearing at the RO in August 1997, the 
veteran testified that his current loss of teeth is related 
to the service-connected residuals of simple fracture to the 
left body of the mandible, and he submitted evidence in 
support of his contentions.

The evidence of record includes various private and VA 
treatment records describing the treatment the veteran 
received for problems with his denture related to the loss of 
alveolar and basilar bone of the mandible, and alveolar bone 
of the maxilla, as well as due the discrepancy between the 
anterioposterior relationship of the maxilla and mandible.  
These records include treatment records from the Mountain 
Home VA Medical Center dated from 1988 to 1995; a June 1987 
statement from L.A. Bacon, D.D.S.; a February 1987 statement 
from K. Lynch, M.D.; a December 1986 statement from R. 
Burdine, D.D.S.; September 1989, June 1992 and July 1999 
statements from K.L. Burdine, D.D.S; and September 2000, 
February 2004 and November 2004 VA examination reports.

In this respect, the September 1989 and June 1992 statements 
from Dr. Burdine indicate that the February 1954 accident was 
the sole cause of the loss of the veteran's then existing 
teeth, and that the loss of his teeth caused his current 
disability.  Dr. Burdine further noted that, had the veteran 
not lost his teeth, he would not have the disability he now 
has.  Additionally, a July 1999 statement from Dr. Burdine 
indicates that he could not argue with a VA doctor's 
statement that the veteran lost his teeth due to 
periodontitis in 1956.  However, Dr. Burdine stated that the 
periodontitis was the result of the jaw fracture and lack of 
oral hygiene that resulted from the necessary treatment from 
the fracture, or some sequelae as a result of the fracture 
and the extended hospital stay.

Furthermore, September 2000 and February 2004 VA examination 
reports essentially indicate that it would be impossible to 
correlate whether the periodontal disease that the veteran 
developed was a result of the veteran's accident, or whether 
it was present before the accident.

Lastly, a November 2004 VA examination report indicates that 
the mandible fracture in itself did not cause, worsen, or 
hasten the periodontal disease that the veteran reports 
caused the loss of the teeth.  The loss of the teeth was 
caused by a history of inadequate oral health and care.   

Upon a review of the evidence, the Board finds that a grant 
of service connection for loss of teeth due to fracture of 
the left mandible is warranted in this case.  The law is 
clear that when the evidence is in relative equipoise as to 
the merits of an issue, the benefit of the doubt in resolving 
the issue is to be given to the appellant.  38 U.S.C.A. 
§ 5107(b).  Given the above-described medical evidence, the 
Board finds that the evidence is in at least relative 
equipoise, and that the reasonable doubt rule applies to this 
case.  As such, service connection for loss of teeth 
proximately due to the service-connected residuals of simple 
fracture to the left body of the mandible is warranted.  See 
Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Service connection for loss of teeth due to fracture of the 
left mandible is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


